                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


MICHAEL L. TRAFTON,                            Case No. CV-19-099-BLG-TJC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
  OF SOCIAL SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to the Order (Doc. 15), this
 action is REVERSED and REMANDED for further administrative proceedings.

        Dated this 31st day of March,2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
